Skelton, Judge,
delivered the opinion of the court:
This is a suit brought by 2,975 plaintiffs for backpay, alleged to be due them as teachers in overseas dependents schools operated by the Department of Defense for the education of minor dependents of overseas personnel of such Department during the years 1959 through 1966, under the provisions of the Overseas Teachers Pay and Personnel Practices Act, 5 U.S.C. §§2351-58 (1964), (hereinafter referred to as the Act or Public Law 86-91).
It is estimated by plaintiffs that this decision will affect some 20,000 overseas teachers whose claims amount to many millions of dollars.
For the purposes of this decision, the above-entitled seven cases have been consolidated inasmuch as the same basic issues are involved in all of them. The plaintiffs Joseph B. Crawford and Nell A. Walthers, No. 83-65, and Boceo A. Trecosta, No. 93-65, have moved for summary judgment and the defendant has filed a cross motion for summary judgment in all of the cases and they will be disposed of on the basis of such motions.
Prior to the years involved in these cases, the Congress did not enact any comprehensive laws with respect to the overseas school program for minor dependents of government personnel. The authority for operating such schools was contained in various appropriation bills for the Department of Defense and its various agencies. The bills authorized *131funds to be expended for these purposes when the Secretary of the Department concerned found that schools, if any, available in any given locality were unable to provide adequately for the education of such dependents.1 Also, in each of these appropriation bills, as well as those enacted during the years involved here, Congress placed an express limitation ceiling on the amount of the funds appropriated which could be used for the education of such dependents. This limitation was provided in the form of specific average amounts per pupil (hereinafter referred to as the “per pupil limitation”). For example, the following provision in the Act of October 17,1963, was typical of similar statements in all of the relevant appropriation acts:
Sec. 506. Appropriations for the Department of Defense for the current fiscal year shall be available * * * for primary and secondary schooling for minor dependents of military and civilian personnel of the Department of Defense residing on military or naval installations or stationed in foreign countries, * * * in amounts not exceeding am a/verage of $285 per student, when the Secretary of the Department concerned finds that schools, if any, available in the locality, are unable to provide adequately for the education of such dependents * * *. [77 Stat. 264, §506 (1963).]2 [Emphasis supplied.]
The Congress was informed at all times relevant to this case of the costs charged to appropriated funds and to the per pupil limitation in the overseas schools. Generally, such chargeable costs included salaries of superintendents and other professional and non-professional personnel engaged *132in the general administration of the schools, including secretarial and. clerical assistants, office and miscellaneous school supplies, basic salaries and wages of principals, supervisors, consultants, teachers, and librarians. Also included in such costs were instructional material such as textbooks, replacement of library books, and instructional supplies.
There were other costs which were chargeable to appropriated funds but were not chargeable to the per pupil limitation which were generally as follows:
1. Salaries and wages:
a. Command Staffs and Other Support Personnel.
b. Drivers.
c. Custodiad Services.
2. Utilities and Services.
3. Rental.
4. Travel, Overseas Allowances, Government Contributions.
5. Equipment {Replacement).
6. Supplies.
7. Transportation.3
The per pupil limitation was arrived at each year by dividing the average daily membership of each of the schools into the sum of the total obligations and costs mentioned above which were chargeable to appropriated funds and to the per pupil limitation.
The Department of Defense h'as operated the overseas schools since World War II and up to and including the years involved in these cases under these appropriation acts of the Congress which expressly limited the expenditure of funds for the education of minor dependents of overseas personnel on a per pupil limitation basis as set forth in the appropriation acts.
The plaintiffs were recruited by the Department of Defense beginning in 1959, to teach in its overseas schools under the system then prevailing as indicated above. Prior to 1960, the plaintiffs were employed as teachers at the grade of G-S-7 under the Classification Act of 1949, 5 U.S.C. §§ 1071-1151 (1964). Each of the plaintiffs was employed for a school year and his or her rate of pay was computed on *133the basis of the animal rate provided by the applicable schedule of the classification act, but only for the school year period for which they were employed. The computation procedure set up for this purpose is listed in Section 944 of the Federal Employees Pay Act of 1945, 5 U.S.C. §§ 901-48 (1964). There was a great deal of dissatisfaction among the teachers under this system because they were only paid for nine or ten-twelfths of the year since they did not work the entire year. This required them to be placed on a nonpay status during recess periods such as Thanksgiving, Christmas, Easter, and during the summer vacations. These problems, among others, caused the Congress to enact Public Law 86-91 which removed all teachers, including the plaintiffs, from the Classification Act of 1949, supra, the Federal Employees Pay Act of 1945, supra, and the Annual and Sick Leave Act of 1951, 5 U.S.C. §§ 2061-71 (1964), and provided a new system for the appointment of teachers, conditions of employment, rates of basic compensation, length of school years, quarters allowances, and various other entitlements. It became law on July 17, 1959. The pertinent parts of Public Law 86-91 are as follows:
§ 2352~. R~giilations of Secretary of Defense
(a) Not later than the ninetieth clay following July 1~T, 1959, the Secretary of Defense shall prescribe and issue regulations to carry out the purposes of this chapter. Such re~ulations shall govern-
(1) t~e estab1ishmeiiJ~ of teaching positions;
(2~) the fixing of the rates of basic compensation for teaching positions in relation to the rates of basic coin-pensation for similar positions in the United States;
(3) the entitlement of teachers to compensation;
(4) the payment of compensation to teachers;
5 the appointment of teachers;
6 the conditions of employment of teachers;
- 7 the length of the school year or school years ap-piica~ie to teacmng positions;
(8) the leave system for teachers;
(9) quarters, allowances, and additional compensation foi~ t'ea~hers; alid
(10) such other matters as may be relevant and appropriate to the purposes of this chapter.
*134§2353. Administration
(a) Employment and salary practices.
Tire secretary of each military department in the Department of Defense shall conduct the employment and salary practices applicable to teachers and teaching positions in his military department in accordance with this chapter, * * *.
(b) * * * the secretary of each military department— * * :|: * *
(2) shall establish the appropriate annual salary rate in accordance with this chapter for each such position and individual to which * * * determined to be applicable.
(c) Kates of basic compensation
The Secretary of each military department shall fix the rates of basic compensation of teachers and teaching positions in his military department in relation to the rates of basic compensation for similar positions in the United States but no such rate of basic compensation so fixed shall exceed the highest rate of basic compensation for similar positions of a comparable level of duties and responsibilities under the municipal government of the District of Columbia.
As previously set out, Section 2352 of Public Law 86-91 required the Secretary of Defense to prescribe and issue regulations to carry out the purposes of the Act. In order to issue such regulations, a series of meetings was arranged between the Department of Defense and the Overseas Education Association and the National Education Association which resulted in the promulgation of what was known as “Salary Determination Procedures, Overseas Dependents School Teaching Positions Class I.” These procedures provided for an annual review of the compensation schedules with a comparison to be made with rates of compensation in urban school jurisdictions of 100,000 population and over. This was because most of the teachers were recruited from urban areas with a population of 100,000 or more. The procedures thus established were keyed to the per pupil limitation established by Congress. For instance, it was provided that:
3. Salary data for teaching positions will be obtained and analyzed on a timel/y basis and the results will be utilized to seek adjustment in the per pupil limitation *135sufficient to 'permit warranted increases m the compensation schedule.
Oomment: It must be recognized that the per pupil limitation established by the Congress determines the maximum amount which can be spent in the operations of the dependents schools. Since salaries comprise a substantial part of operating costs it is expected that in the future the per pupil limitation will have to be increased before salaries can be adj usted. The most appropriate time to start administrative action to obtain an increase in the per pupil limitation is in August of each year, the time at which final budget preparation for the following fiscal year commences. This means that determination as to warranted salary adjustments must be made in July of each year.
❖ ^ %
5. When the per pupil limitation is known, -final determination as to an appropriate adjustment will be made. Adjustments in the compensation schedule will be made coincident with the beginning of a school pear.
Oomment 1: It is planned that if the per pupil limitation is increased sufficiently to effect adjustments as provided above, such adjustments will be ordered into effect. There may be times, however, where the per pupil limitation will permit only part of the adjustment being made effective. Final determination of the adjustment, therefore, should await decision on the per pupil limitation. [Emphasis in original.] [Salary Determination Procedures, Overseas Dependents School Teaching Positions Class I, Department of Defense, August 31, I960.]
Pursuant to these salary determination procedures, compensation was adjusted upward for the year 1960, from $150 to $185 per step so as to approximate the average increment to be in effect in school jurisdictions in the United States with a population of at least 100,000.
Each year subsequent to 1960, the Department of Defense requested that the Congress increase the per pupil limitation so that salaries of teachers might likewise be increased. The Congress was thus apprised that the salaries of teachers were directly connected with the per pupil limitation. It appears that the Congress, in fixing the per pupil limitation for each of the years involved, considered not only the salaries paid to the teachers, but also fringe benefits available to them *136overseas that were not enjoyed by teachers holding similar positions in the United States.
In 1961, a $10 increase was requested by the Department of Defense of Congress so that a $200 increase in salary might be made for teachers, but the request was denied. For the school year 1962:~63, $10 was requested so that salaries might be raised $190, but only $5 was granted and the contemplated raise was not given. For the school year 1968-64, $5 was requested and granted and accordingly the $100 raise was given to teachers as planned. However, for the school year 1964-65, a $10 increase was requested so that teachers salaries might be raised $200, but it was denied and the raise was not possible. For school year 1965-66, the entire per pupil limitation system was changed to include all costs of the overseas schools including $11 to allow an increase of $300 in the salaries of the. teachers. The request of $445 per pupil was granted and the $300 raise was given to the teachers. In 1966, Public Law 86-91 was amended so as to provide that salaries for overseas teachers would be equal to the salaries of teachers in comparable positions in school districts in the United States having a population of 100,000 or more.4 This law became effective on the first day of the first pay period after the enactment of the Act and accordingly was placed into effect by the Department of Defense promptly after April 14,1966. Consequently, there has been no problem with respect to overseas teachers’' salaries since the passage of the amendment in 1966.
The plaintiffs allege that they were not paid salaries as overseas teachers in accordance with the provisions of this Act. They have filed these suits to be recompensed for the difference between what was actually paid to them and the *137amount which they claim is owed to them pursuant to Public Law 86-91. It is undisputed that all of the plaintiffs were paid the salaries which they were promised at the time they were recruited.
More particularly, the plaintiffs contend that Public Law 86-91 required the secretary of each military department to fix the salaries of teachers in his department so that they would be equal to the salaries paid to teachers in similar positions in schools located in the District of Columbia.5
They offer the alternative argument that the Congress fixed their salaries by Public Law 86-91 at rates equal to those paid teachers in similar positions in schools located in the United States, but not to exceed the highest salaries for comparable positions in the District of Columbia.
In either event, their position is quite clear — that since the standard set out is one of equality, their salaries must be continuously readjusted to reflect fluctuations in salaries paid to teachers occupying similar positions in the United States.
They claim that the Secretary of Defense had no discretion except to pay the salaries as fixed by the Congress in the Act, and that continuing readjustment was mandatory without regard to the per pupil limitation contained in the appropriation acts of the Congress during the years that are relevant here.
The defendant responds with two contentions either of which, it asserts, bars recovery. First, that the Act in no way requires continuing readjustments in salary rates absent prior congressional approval and in fact there were no funds to pay the salaries now claimed. Second, assuming arguendo, that the Congress had established a specific mandatory statutory rate, the fixing of annual expenditure ceilings via the per pupil limitation resulted in an implied repeal of any obligation Public Law 86-91 is said to have created.
Plaintiffs naturally take the position that there was no implied repeal and allege that during each of the years involved in this case there was a balance of unobligated funds remaining on hand for the Department of Defense in a suffi*138cient amount to have paid tbe plaintiffs tlie salaries which they claim they were entitled to under Public Law 86-91. Further, assuming for the sake of argument that there was a failure or exhaustion of appropriation, plaintiffs argue that this would not affect their right to secure the additional earnings.
Finally, the plaintiffs in No. 83-65, press a separate claim for the first time in their motion for summary judgment. They urge that they are entitled to additional compensation for their services prior to the effective date of Public Law 86-91 when the Classification Act of 1949, supra, was applicable to them. The claim embraces compensation for the various periods during which they were placed on a leave without pay status.
Once unravelled, the present conflict almost wholly involves the proper interpretation to be placed upon Public Law 86-91.
In the first place, the plaintiffs have construed the words “in relation to” in Section 2353 (c) of the Act to mean “equal to” salaries of teachers occupying comparable positions in schools located in the District of Ool/u/mbia. In order to resolve this matter of interpretation of the Act, we must look to the statute itself.
While we recognize that courts can go beyond the language contained in a statute to ascertain its meaning, they should be careful in departing from the statutory terms. To the extent possible, violence should not ordinarily be done to the words chosen by the Congress. Flora v. United States, 357 U.S. 63, 65 (1958), aff'd on rehearing, 362 U.S. 145 (1960); Thermo King Corp. v. United States, 173 Ct. Cl. 860, 868, 354 F. 2d 242, 246 (1965).
To accept the plaintiffs’ contention that the salaries were to be equal to those in the District of Columbia, would accord little, if any, significance to the prohibition against fixing salaries in excess of those paid to District of Columbia teachers. Moreover, the standard, plainly set out in the statute, of comparing the overseas rates of basic compensation with those prevailing in the United States for comparable positions would be rendered meaningless.
*139It is a cardinal principle of statutory construction to give effect to every clause, sentence and word of a statute, if possible, rather than to distort the language so as to defeat the plain intent of the Congress. United States v. Menasche, 348 U.S. 528, 538-39 (1955); United States v. Alpers, 338 U.S. 680, 681-82 (1950); Johnston v. United States, 163 Ct. Cl. 375, 380 (1963); Drier v. United States, 108 Ct. Cl. 487, 494, 70 F. Supp. 888, 892 (1947). When this is done with respect to Public Law 86-91, it is clear that it nowhere fixes the salaries of overseas teachers equal to the salaries of teachers occupying comparable positions in the District of Columbia. To place such a construction upon the Act, we would be required to read into it words which are not there. We therefore reject the plaintiffs’ first contention.
Secondly, we must examine whether the Act required rates of basic compensation to be equal to those paid teachers in similar positions in schools located throughout the United States.
Aside from the fact that such an interpretation of the Act would prove unworkable under the plaintiffs’ theory that the Secretary was not clothed with discretion to fix salaries, plaintiffs face and cannot overcome the same obstacles which caused us to discard their first argument — that is — their view reads words into the Act and leaves words and sentences contained therein without purpose.6
It is also clear that the Congress merely set the boundaries of the program allowing the Secretary of Defense to fill in the details. Nowhere did Congress fix salaries in Public Law 86-91, nor did it define the positions which were to be looked to in the United States as similar to those occupied by the overseas teachers.
That the Secretary was vested with discretion to issue regulations governing the fixing of rates of basic compensation follows unmistakably from the grant of authority contained in Section 2352(a) (2) of the Act.
*140Also relevant in this vein is the fact tliat there was no line item for teachers’ salaries or for any other specific expense of the overseas schools in any of the appropriation acts of the Congress. The funds for such schools were appropriated in a lump sum subject to the per pupil limitation and the Department of Defense was authorized to disburse the funds for the various costs and expenses of the schools within the per pupil limitation contained in each appropriation act. Plaintiffs’ recognition that no portion of the appropriated funds was earmarked points up all the more the administrative discretion in discerning relative needs and priorities.
While the issue of executive discretion has been determined by the foregoing analysis, it is pertinent to note that some of the plaintiffs in No. 267-65, were denied a writ of mandamus to compel the Secretary of Defense to grant pay raises under Public Law 86-91. Mitchell v. McNamara, 852 F. 2d 700 (D.C. Cir. 1965). It was said that:
* * * courts will not interfere with the exercise of executive discretion in situations as confused and difficult as the present. [Supra at 701.]
This is persuasive authority for the position we take today. See United States v. Shimer, 367 U.S. 374, 381-82 (1961); Fix v. United States, 177 Ct. Cl. 369, 377, 368 F. 2d 609, 614 (1966).
Having decided that a standard of equality was not prescribed by the Congress and, furthermore, that the Secretary of Defense was clothed with discretionary powers, we turn our attention to the regulations promulgated by him under the Act and an ascertainment of whether plaintiffs’ salaries were to be continuously adjusted in accordance with increments given to teachers serving in similar positions in the United States as defined in the regulations, independent of the appropriation authorized.
Although resolution of this issue is not assisted by the moát careful reading of the statute, a thorough search of the legislative history of Public Law 86-91 and its attendant circumstances leads to the conclusion that the plaintiffs’ position cannot be sustained.
*141During the hearings on Public Law 86-91, it was estimated that the proposed legislation would cost only an additional $270,000 per year and that this was due to the fact that an increment was planned for teachers with higher qualifications. This view was concurred in by the teachers’ representative, Miss Mary Hoague, who also rejected the thought that the legislation was to be a pay raise measure. Hearings on H.B. 1871 and related bills Before the Subcommittee of the House Committee on Post Office and Civil Service, 86th Cong., 1st Sess. 17, 87,41-2 (1959).
These considerations were accepted by the Congress as illustrated by the following excerpt from H.K. BEP. No. 357, 86th Cong., 1st Sess. 3 (1959):
* * * * *
Cost
The Department of Defense estimates that enactment of this legislation will result in increased costs in the approximate amount of $270,000 per annum for operation of the dependents schools in oversea areas. The major part of this additional cost will foe incurred by reason of additional compensation allowed certain teachers in recognition of advanced degrees and. teaching experience.
*****
Had Congress sought to disclose an intent to create a mandate for continuing automatic pay adjustments divorced from legislative control, it certainly would not have limited its consideration to increments concerned solely with higher qualifications.
In addition, it will foe recalled that the Secretary of Defense issued regulations after consultation with representatives of the Overseas Education Association and the National Education Association calling for an annual salary review with a comparison to be made with rates of compensation in urban school jurisdictions of 100,000 population and over. Furthermore, as previously indicated, these procedures were explicitly made subject to the per pupil limitation and transmitted to the interested parties.7
*142That the various education associations were advised of tlie effect of the per pupil limitation contained in the various appropriation acts is amply demonstrated by the following statements they made before the Senate:
Last August our Overseas Education Association, the National Education Association and the Department of Defense agreed upon the “Department of Defense Salary Determination Procedures,” which provides for an annual review and adjustment of overseas teachers’ salaries in conformity to the average of stateside districts having 100,000 or more in population. We value this decision highly, and at the same time recognize that the adjustment of our salaries is dependent upon the per pupil money allotment voted by the Congress. [Hearings on H.R. 7851 Before the Subcommittee of the Senate Committee on Appropriations, 87th Cong., 1st Sess. 1054 (1962).]
Also, it was stated in even a later year:
This unhealthy salary situation, recognized by DOD’s own report, is the direct result of a per-pupil limitation. The limitation limits salaries. It limits the amount of money which may be spent for textbooks, library books, and tuitions, but since most of the money appropriated goes into salaries, it is salaries which are in turn most limited. [Hearings on H.B. 7179 Before the Subcommittee of the Senate Qommittee on Appropriations, 88th Cong., 1st Sess. 1456 (1964).]
At this juncture we have the situation where there was not even the slightest suggestion or intimation by the Congress that Public Law 86-91 required constant adjustment of teachers’ salaries, where the Secretary of Defense implemented the statute under specific monetary ceilings, and where the persons affected were mindful of this interpretation and, at least, to some extent acquiesced in it.
These circumstances call for application of the rule that administrative practice consistent and generally unchallenged “has peculiar weight when it involves a contemporaneous construction of a statute by the men charged with the responsibility of setting its machinery in motion, of making the parts work efficiently and smoothly while they are yet untried and new.” Norwegian Nitrogen Products Co. v. United States, 288 U.S. 294, 315 (1933). Accord, Udall v. *143Tallman, 380 U.S. 1, 16 (1965), rehearing denied, 380 U.S. 989 (1965); Power Reactor Development Co. v. International Union of Electrical Radio & Machine Workers, 367 U.S. 396, 408 (1961). See Iran Nat'l Airlines Corp. v. United States, 175 Ct. Cl. 504, 510, 360 F. 2d 640, 643 (1966); H. B. Zachry Co. v. United States, 170 Ct. Cl. 115, 125, 344 F. 2d 352, 358-59 (1965); Schellfeffer v. United States, 170 Ct. Cl. 178, 187, 343 F. 2d 936, 942 (1965). We accept this administrative interpretation as correct.
Fortifying this result even further is the fact that at hearings on appropriations for the overseas school program for the years in question, the Congress was continually made aware of the interpretation placed upon the Act by the Secretary of Defense.8 This supports “the natural presumption that Congress, in its subsequent actions, accepted them as legitimate interpretations.” Allen v. Grand Central Aircraft Co., 347 U.S. 535, 544-45 (1954); Power Reactor Development Co., supra, at 408-09. See Panama Canal Co. v. Grace Line, Inc., 356 U.S. 309, 319 (1958).
This legislative history of Public Law 86-91 supports and adds emphasis to the conclusions we have already reached that the Act did not fix the salaries of overseas teachers equal to those in comparable positions in the District of Columbia *144or throughout the United States. Furthermore, it shows unmistakably that such salaries were keyed to the per pupil limitation contained in the appropriation acts of the Congress and were to be fixed within such limitation in the discretion of the Secretary of Defense.
The plaintiffs fashion the argument, however, that since the 1966 amendment to Public Law 86-91 provides that salaries for overseas teachers would be equal to the salaries of teachers in comparable positions in school districts in the United States having a population of 100,000 or more, this is a positive expression of the intent that Congress had in enacting the original legislation in 1959.
"While undoubtedly both the plaintiffs and defendant could select choice bits of legislative history to support their views as to the effect of the 1966 amendment, we are of the opinion that it is hazardous business to resort to that legislative history in ascertaining the intent underlying the passage of Public Law 86-91. United States v. Philadelphia Nat'l Bank, 374 U.S. 321, 348-49 (1963) and cases collected therein.
Moreover, it is arguable that Congress, as shown by its continued acquiescence, accepted the interpretation of the Department of Defense and recognized the need for the 1966 amendment if a different result was desired.
Plaintiffs, however, place great emphasis on the assertion that the Department of Defense had unobligated funds from which these salary claims could have been paid.
Since we have recognized that increments to teachers salaries were limited by the congressional appropriations as set forth each year in the per pupil limitation, suffice it to say that the Department of Defense would have no authority to expend funds except for the purposes for which an appropriation was made. See Norcross v. United States, 142 Ct. Cl. 763 (1958); Norcross v. United States, 142 Ct. Cl. 767 (1958); Lovett v. United States, 104 Ct. Cl. 557, 66 F. Supp. 142 (1945), aff'd. on other grounds, 328 U.S. 303 (1946); Maiatico v. United States, 302 F. 2d 880 (D.C. Cir. 1962); 21 Ops. Att’y GeN. 414, 415 (1896); 34 Ops. Comp. Gen. 599, 600 (1955).
Since it is uncontroverted that there were no funds remaining within the confines of the per pupil limitation with which *145the salaries claimed could have been satisfied and that no abuse of discretion has been shown in the disbursement of those, funds by the agency, we conclude that the plaintiffs have shown no basis for recovery under Public Law 86-91. See United States v. Shimer, supra.
In view of our disposition of the case thus far, it is unnecessary to consider the other issues raised by the parties concerning Public Law 86-91.
The determination of one further issue, however, is necessary to a complete disposition of this case. That is the claim based upon the Classification Act of 1949, supra.
Inasmuch as this claim was not pleaded in the petition in No. 83-65, filed on March 18,1965, nor was an amendment sought as provided in our Rule 22, it is not properly before the court at this time and cannot be considered.
Accordingly, defendant’s cross motion for summary judgment is granted, plaintiffs’ motions for summary judgment are denied, and plaintiffs’ petitions are dismissed.

 For example, see the Act of July 10, 1952, 66 Stat. 533, § 616 (1952).


 The various appropriations acts for 1953 to 1966, inclusive, showing the per pupil limitation for the overseas schools are as follows:





 Department of Defense Instruction No. 1342.5, pp. 6-8, April 10, 1964.


 Public Law 89-391, effective April 14, 1966, provided as follows :
“5 U.S.C. 2362(a) (2) is amended to read as follows:
“(2) the fixing of basic compensation for teachers and teaching positions at rates equal to the average of the range of rates of basic compensation for similar positions of a comparable level of duties and responsibilities in urban school jurisdictions in the united States of 100,000 or more population
“* * * 5 U.S.C. 2363(e) is amended to read as follows:
“(c) The Secretary of each military department shall fix the basic compensation for teachers and teaching positions in his military department at rates equal to the average of the range of rates of basic compensation for similar positions of a comparable level of duties and responsibilities in urban school jurisdictions in the United States of 100,000 or more population.”.


 Plaintiff, In No. 93-65, contends that he should have been paid a salary equal to the salaries paid to teachers occupying similar positions in Puerto Rico and Panama.


 The legislative history referred to by the plaintiffs in their brief does not support their positions. The strongest language contained in the hearings and committee reports does no more than reflect the language contained in the Act itself. See Bearings on B.B. 1811 and, related bills Before the Subcommittee of the Bouse Committee on Post Office and Civil Service, 86th Cong., 1st Bess. 5-7, 24 (1859); H.K. REP. No. 357, 86th Cong., 1st Sess. 4-5 (1959).


 Other regulations promulgated by the Secretary of Defense also made reference to the per pupil limitation. See Department of Defense Instruction No. 1342.5, October 28, 3957; Department of Defense Instruction No. 1342.5, April 10, 1964. (The latter instruction cancelled the instruction dated October 28, 1957.)


 The plaintiff seeks to make much of the fact that the Department of Defense never sought supplemental appropriations to meet the salary demands of the plaintiffs. It is a fact, however, that the Department of Defense requested an increase in the per pupil limitation for every fiscal year bearing upon the subject matter in these suits so that teachers’ salaries could be raised. See Searings on S.R. 11998 Before the Subcommittee of the Senate Committee on Appropriations, 86th Cong., 2d Sess., pt. 2, 1415 (1961) ; Sear-ings Before the Subcommittee of the Souse Committee on Appropriations, 87th Cong., 1st Sess., pt. 6, 188-39 (1962) ; Searings on S.R. 7851 Before the Subcommittee of the Senate Committee on Appropriations, 87th Cong., 1st Sess. 1143 (1962) ; Searings Before the Subcommittee of the Souse Committee on Appropriations, 87th Cong)., 2d Sess., pt. 3, pp. 718-22, pt. 6, p. 77 (1963) ; Searings on S.R. 11289 Before the Subcommittee of the Senate Committee on Appropriations, 87th Cong., 2d Sess. 719-20 (1963) ; Searings Before the Subcommittee of the Souse Committee on Appropriations, 88th Cong., 1st Sess., pt. 4, 49, 982, 998-99 (1964) ; Searings on S.R. 7179 Before the Subcommittee of the Senate Committee on Appropriations, 88th Cong., 1st Sess. 213 (1964) ; Searings Before the Subcommittee of the Souse Committee on Appropriations, 88th Cong., 2d Sess., pt. 2, 633-50 (1965) ; Searings on S.R. 10939 Before the Subcommittee of the Senate Committee on Appropriations, 88th Cong., 2d Sess., pt. 2, 532-34, 764-66 (1965) ; Searings Before the Subcommittee of the Souse Committee on Appropriations, 89th Cong., 1st Sess., pt. 5, 580-602, 681-722 (1966) ; Sea/rings on S.R. 9221 Before the Subcommittee of the Senate Committee on Appropriations, 89th Cong., 1st Sess., pt. 2, 554-55 (1960).